Citation Nr: 1236544	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  05-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The December 2003 rating decision denied entitlement to service connection for PTSD. 

The Veteran testified at a Travel Board hearing in support of his claim in March 2007 before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 

In November 2007, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration. 

In a November 2009 Board decision, the issue was reclassified as entitlement to service connection for a psychiatric disorder under Clemons v. Shinseki, 23 Vet.App. 1 (2009). In this decision the Board granted service connection for generalized anxiety disorder but did not consider entitlement to service connection for PTSD. 

The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court), and in an October 2010 Memorandum decision, the Court remanded the Board's decision, in part, so that the specific issue of entitlement to service connection for PTSD could be considered.

In August 2011 the Board remanded the Veteran's claim for additional development. The case is once again before the Board. 

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
FINDING OF FACT

In a May 2011 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

In a written statement dated on May 10, 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appellate review his claim for service connection for PTSD. 

In August 2011, the Board noted that the Veteran's representative submitted an Appellant's Brief which did not discuss the Veteran's desire to withdraw his appeal. As the case had been previously remanded by the Court, and the record was unclear as to whether the Veteran had received a copy of the Court's decision, the claim was remanded by the Board for additional development. 

Following the Board's remand, in September 2012, the Veteran's representative submitted a statement requesting "the Board withdraw the . . . instant appeal [wherein] the Veteran is seeking entitlement to service connection for [PTSD].

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's claim for service connection for PTSD, is dismissed.  


ORDER

The claim for service connection for an acquired psychiatric disorder, to include PTSD, is dismissed



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


